LEHAN, Judge.
We affirm the final judgment entered against appellant real estate broker in its suit for a commission under a contract giving it the exclusive right to sell certain real estate. There was evidence from which the jury could have found that through mutual mistake the written contract failed to express the intent of the parties that the sale on the basis of which the broker seeks a commission was excluded from the contract. See Providence Square Ass’n v. Biancardi, 507 So.2d 1366, 1369 (Fla.1987); Bagnasco v. Smith, 382 So.2d 401 (Fla. 4th DCA 1980).
Affirmed.
SCHOONOVER, A.C.J., and PARKER, J., concur.